Case 1:18-cv-00533-WES-PAS Document 61 Filed 01/13/21 Page 1 of 2 PageID #: 835



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

 ______________________________
                               )
 LITTLE KIDS, INC.,            )
                               )
           Plaintiff,          )
                               )
      v.                       )                   C.A. No. 18-533 WES
                               )
 18TH AVENUE TOYS, et al.,     )
                               )
           Defendants.         )
 ______________________________)

                                       ORDER

       On December 10, 2020, Magistrate Judge Patricia A. Sullivan

 issued a Report and Recommendation (“R.&R.”), ECF No. 60, which

 recommended that Defendant Hutton Toys, LLC’s Motion to Dismiss,

 ECF No. 54, be denied and that Defendants 18th Avenue Toys, Ltd.

 and Yaacov Schwartz’s Motion to Dismiss, ECF No. 56, be denied.

 Specifically,     Judge    Sullivan     determined      that   this   Court   has

 subject matter and personal jurisdiction, that venue in this

 District is appropriate for each claim asserted, and that Plaintiff

 had plausibly alleged its claims under the requirements of Fed. R.

 Civ. P. 12(b)(6).       See R.&R. 1-2.        Defendants have not filed any

 objection to the R.&R.       After reviewing the relevant papers, the

 Court   ACCEPTS   the     R.&R.   and   ADOPTS    the    recommendations      and

 reasoning set forth therein.
Case 1:18-cv-00533-WES-PAS Document 61 Filed 01/13/21 Page 2 of 2 PageID #: 836



       Accordingly, Defendant Hutton Toys, LLC’s Motion to Dismiss

 is   DENIED   and   Defendants   18th    Avenue   Toys,   Ltd.   and   Yaacov

 Schwartz’s Motion to Dismiss is DENIED.

 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: January 13, 2021




                                      2
